                                        Case 3:20-cv-08259-WHA Document 40 Filed 07/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   ELIOT LEV,
                                  10                  Plaintiff,                             No. C 20–08259 WHA

                                  11           v.

                                  12   PRUDENTIAL INSURANCE COMPANY
Northern District of California




                                                                                             ORDER GRANTING MOTION
 United States District Court




                                       OF AMERICA,                                           TO SEAL
                                  13
                                                      Defendant.
                                  14

                                  15

                                  16        The parties jointly request to seal the administrative record after a voluntary dismissal
                                  17   with prejudice. The dismissal came before the filing of any dispositive motions. Allowing the
                                  18   administrative record to become public would require substantial work by the parties to redact
                                  19   personally-identifiable information from Lev’s health records, though the case never advanced
                                  20   to a consideration of the administrative record. The public has little interest in accessing a
                                  21   record that never warranted consideration.
                                  22        Good cause having been shown, the motion to seal the record is GRANTED.
                                  23
                                            IT IS SO ORDERED.
                                  24

                                  25   Dated: July 29, 2021
                                  26
                                  27                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  28
